DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center boom frame having a spray section and actuators of claim 17 as well as the first and second boom frames being rigidly connected to each other as in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 14-19, 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the specification fails to provide support for the center boom farm including a spray section with its own actuators. This feature is also not shown in the figures.

Claims 10-12, 14-16, 18, 19, 23 and 24 are rejected for being dependent from a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the second spray section and third and fourth actuators appear to have already been claimed in claim 25. It is unclear how many second spray sections there are or how many actuators there are in claim 10.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 25, 26, 10-12, 14-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (4,518,118) in view of Ripper et al. (3,190,590).
Regarding claim 25, Takata. shows a spray boom of a spray boom assembly (fig 1), comprising: a boom frame (20a); a first spray section (40) coupled to the boom frame, the first spray section including an elongated first spray pipe (50) configured to be fluidly coupled to a fluid source; a first nozzle (54) coupled to the first spray pipe and configured to be fluidly coupled to the8Deere Ref. No.: P25583-US-PRI fluid source, the first nozzle including a tip (60) for distributing a fluid; a second spray section (another 40) coupled to the boom frame, the second spray section including an elongated second spray pipe (50) configured to be fluidly coupled to the fluid source; a second nozzle (54) coupled to the second spray pipe and configured to be fluidly coupled to the fluid source, the second nozzle including a tip (60) for distributing the fluid;
but fails to disclose:
a first actuator coupled at one end to the boom frame and at an opposite end to the first spray section; a second actuator coupled at one end to the boom frame and at an opposite end to the first spray section, the second actuator being spaced from the first actuator along the first spray pipe such that the first actuator is disposed near one end of the first spray pipe and the second actuator is disposed near an opposite end of the first spray pipe,

and a controller coupled to each of the first, second, third, and fourth actuators for controlling each of the first actuator, the second actuator, the third actuator and the fourth actuator independently of one another such that the first and second spray sections are operably controlled independently of one another.  
However, Ripper et al. shows boom frame (W) that includes a spray section (S and N). Ripper et al also shows a first actuator (J) coupled at one end to the boom frame and at an opposite end to the first spray section; a second actuator (J’) coupled at one end to the boom frame and at an opposite end to the first spray section, the second actuator being spaced from the first actuator along the first spray pipe such that the first actuator is disposed near one end of the first spray pipe and the second actuator is disposed near an opposite end of the first spray pipe, and a controller (inherent) coupled to each of the first and second, actuators for controlling each of the first actuator and second actuators independently of one another such that the first and second spray sections are operably controlled independently of one another.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace each of the first and the second spray sections of Takata with the spray section (S and N) of Ripper et al. and have each of the first and second  spray sections be capable of being moved up and down relative 
Regarding claim 26, further comprising: a plurality of spray sections coupled to the boom frame adjacent to the first and second spray sections (the other spray sections 40 of Takata), each of the plurality of spray sections including its own elongated spray pipe (S of Ripper) configured to be fluidly coupled to the fluid source and a nozzle (N of Ripper) coupled to the respective spray pipe for distributing the fluid; and a plurality of actuators (of ripper) each coupled at one end to the boom frame and at an opposite end thereof to a respective spray pipe of the plurality of spray sections; wherein, each of the plurality of spray sections is independently controlled relative to one another and to the first and second spray sections.
Regarding claim 10, further comprising a second spray section coupled to the boom frame, the second spray section including a second elongated spray pipe configured to be fluidly coupled to the fluid source; a second nozzle coupled to the second spray pipe and configured to be fluidly coupled to the fluid source; a third actuator coupled at one end to the boom frame and at an opposite end to the second spray section; wherein, the third actuator controllably extends and retracts to move the second spray pipe and the second nozzle between a raised position and a lowered position; further wherein, the first actuator, the second actuator, and the third actuator are operably controlled independently of one another (these limitations were already addressed in the rejection of claim 25).
Regarding claim 11,  Takata shows a spray boom assembly (fig 1), comprising: a plurality of boom frames (20a and 20b) including at least a first boom frame (20a) and a 
But fails to disclose a first actuator  coupled at one end to the first boom frame and at an opposite end to the first spray section; a second actuator coupled at one end to the second boom frame and at an opposite end to the second spray section; a third actuator coupled at one end to the first boom frame and at an opposite end to the first spray pipe wherein, the first actuator controllably extends and retracts to move the first spray pipe and the first nozzle between a raised position and a lowered position, and the second actuator controllably extends and retracts to move the second spray pipe and the second nozzle between a raised position and a lowered position; further wherein, the first actuator and the second actuator are operably controlled independently of one another and the first actuator and the third actuator are operably controlled independently of one another and a controller coupled to each one of the first, second, and third actuators, wherein the controller includes memory having instructions stored therein and a processor coupled to the memory, wherein the instructions are executable by the processor to cause the processor to control operation of the first actuator and the third actuator independently of one another to cause the first actuator to have a first length and the third actuator to have a third length different from the first 
However, Ripper et al. teaches a spray pipe (S) being connected under a spray boom (W), a first actuator (J) coupled at one end to the first boom frame and at an opposite end to the first spray section; a second actuator (J’) coupled at one end to the first boom frame and at an opposite end to the first spray section; the first actuator controllably extends and retracts to move the first spray pipe and the first nozzle between a raised position and a lowered position (fig 1), and the second actuator controllably extends and retracts to move the first spray pipe and the first nozzle between a raised position and a lowered position (fig 1); further wherein, the first actuator and the second actuator are operably controlled independently of one another (fig 1) and a controller (fig 3) coupled to each one of the first and second, actuators, wherein the controller includes memory having instructions stored therein and a processor coupled to the memory (col 3, lines 31-37), wherein the instructions are executable by the processor to cause the processor to control operation of the first actuator and the second  actuator independently of one another to cause the first actuator to have a first length and the second actuator to have a second length different 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace each of the first and the second spray sections of Takata with the spray section (S and N) of Ripper et al. and have each of the first and second  spray sections be capable of being moved up and down relative to their respective boom frames, by the actuators of Ripper et al. in order to keep the spray bar parallel to the ground as taught by Ripper et al. (col 1, line 64- col 2, line 2).

 Regarding claim 12,  further comprising: a third spray section (another 40) coupled to the first boom frame and having a third spray pipe (50) and a third nozzle (54), the third spray section being adjacent to the first spray section (fig 1, Takata) and a fourth actuator (J from Ripper) coupled between the first boom frame and the third spray section for controllably actuating the third spray section between a raised position and a lowered position, wherein the third actuator is controlled independently of the first and second actuators (this is true since they are all different actuators).
Regarding claim 14, further comprising a fourth actuator (J or J’ from Ripper) coupled at one end to the second boom frame and at an opposite end to the second 
Regarding claim 15, the first, second and third boom frames can be considered elements 36 of Takata.  The third boom frame (36) having a third spray section (another 40) coupled thereto, the third spray section including a third spray pipe (50) and a third nozzle (54), the third spray pipe and the third nozzle configured to be fluidly coupled to the fluid source (inherent); and a fourth actuator (added in the above rejection from ripper) coupled at one end to the third boom frame and at an opposite end to the third spray section; wherein, the third actuator is operably controlled independently of the first and second actuators (this is true since they are all different actuators fig 1 of ripper).
Regarding claim 16,  wherein the first spray section comprises a plurality of spray sections (40), each of the plurality of spray sections including its own respective spray pipe and a nozzle coupled thereto (fig 1,2 Takata), where each of the plurality of spray sections further includes at least one an actuator (added in the above combination by ripper) coupled between the first boom frame and each spray pipe of each spray section (actuator 48 between 44 and 46 is coupled to 42 vis element 44), wherein, movement of each of the plurality of spray sections independently of the other spray sections (this is true since they are all have different actuators).  
Regarding claims, 21-23 the first and second spray section actuators are arranged to extend substantially perpendicular to the ground or surface (Ripper).

s 17-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotelueschen et al. (2017/0027103) in view of Ripper et al. (3,190,590).
Regarding claim 17, Grotelueschen et al. shows a spray boom assembly (fig 1) being transported by a work vehicle in a direction of travel for performing a spraying operation on a field, comprising: a control system (fig 1) comprising a controller for operably controlling the spray boom assembly; a center boom frame (44);5Deere Ref. No.: P25583-US-ORD USPA 16/018,653 a first boom (42) and a second boom (46) pivotally coupled to the center frame, the first boom extending transversely from one side of the center frame relative to the direction of travel and the second boom extending transversely from an opposite side of the center frame (fig 2); the first boom including a first boom frame (42) and the second boom including a second boom frame (42); the first boom frame comprising a first spray section (38, 58) coupled thereto, the first spray section including a first spray pipe (38) and a first nozzle (58), the first spray pipe and first nozzle configured to be fluidly coupled to a fluid source Inherent); the second boom frame comprising a second spray section (38 for 46) coupled thereto, the second spray section including a second spray pipe (38) and a second nozzle (58), the second spray pipe and second nozzle configured to be fluidly coupled to the fluid source (inherent); the center boom frame (44) comprising a third spray section (38, 53 for 44) coupled thereto, the third spray section including a third spray pipe (38) and a third nozzle (58), the third spray pipe and the third nozzle configured to be fluidly coupled to a fluid source;
But fails to disclose a first actuator  coupled at one end to the first boom frame and at an opposite end to the first spray section, the first actuator being operably controlled by the controller; a second actuator  coupled at one end to the second boom 
However, Ripper et al. shows boom frame (W) that includes a spray section (S and N). Ripper et al also shows a first actuator (J) coupled at one end to the boom frame and at an opposite end to the first spray section; a second actuator (J’) coupled at one end to the boom frame and at an opposite end to the first spray section, the second actuator being spaced from the first actuator along the first spray pipe such that the first actuator is disposed near one end of the first spray pipe and the second actuator is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace each of the first  second and third spray sections of Grotelueschen et al. with the spray section (S and N) of Ripper et al. and have each of the first,  second and third spray sections be capable of being moved up and down relative to their respective boom frames, by the actuators of Ripper et al. in order to keep the spray bar parallel to the ground as taught by Ripper et al. (col 1, line 64- col 2, line 2).

Regarding claim 18, further comprising: a first tilt actuator (48 between 44 and 42) coupled at one end to the center frame and at an opposite end to the first boom for pivotally moving the first boom relative to the center frame; a second tilt actuator (48 between 44 and 42 on the other side) coupled at one end to the center frame and at an opposite end to the second boom for pivotally moving the second boom relative to the center frame; wherein, the first tilt actuator and the second tilt actuator are operably controlled by the controller (fig 5); further wherein, the controller operably controls the first actuator, the second actuator, the first tilt actuator and the second tilt actuator independently of one another (fig 4, 5).  
Regarding claim 19, further comprising a plurality of sensors (40) disposed in electrical communication with the controller, where a first sensor of the plurality of 
Regarding claim 24, wherein each of the first actuator, the second actuator, the third actuator, and the fourth actuator is arranged to extend substantially perpendicular to a surface underlying the spray boom assembly (fig 1 ripper).





Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
The applicant’s new interpretation of Grotelueschen et al. is described in detail above with respect to claim17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/23/21